PER CURIAM:
Upon written stipulation to the effect that, some time prior to August, 1980, an employee of the claimant was operating a lawn *439mower which struck a portion of a stop sign post in the vicinity of Route 9 in Kearneysville, Jefferson County, West Virginia; that this occurred because of the respondent’s negligence in leaving the post so exposed; and that claimant’s lawn mower was damaged in the amount of $61.30 as a direct result thereof, the Court finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $61.30.